DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 12/24/20 .  Claims 1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
 	Claims 9 are  objected to because of the following informalities:  Claims 9 recite the phrase “do you mean” within the double quote. It is not clear what the double quote is for.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-8,10-12,15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal et al.( US Patent Application Publication 2019/0057157 A1, hereinafter “Mandal”)  and further in view of Koukoumidis et al.( US Patent Application Publication 2022/0092131 A1, hereinafter “Koukoumidis”)
 	As to claim 1, Mandal teaches a computer-implemented method, the method comprising: separating a conversational user input query into component structural entities using a semantic processor (Mandal par [0031] teaches upon receiving the user interactions, the response generation system may extract one or more intents and the associated one or more named entities) ; 
 	constructing a data query based at least on the component structural entities, metadata describing one or more of the component structural entities, a query paradigm, and a current contextual state (Mandal par [0030] teaches one or more intents may present a list of attributes associated with one or more intents such as numeric values, time frames, name of location (claimed invention metadata). Mandal par [0031] teaches determining a primary context of the user interactions based on  intents and named entities.); 
 	transmitting the data query to a data provider for execution; and presenting the data query results through a user interface.(Mandal par [0028] teaches one or more queries generated by the response generation system  and provided to the user)
 	Mandal fails to expressly teach constructing a data query based on a query paradigm.
 	However, Koukoumidis teaches  constructing a data query based on a query paradigm. (Koukoumidis  par [0069] teaches determining dialog intents associated with a user query and selecting agents accordingly)
 	Mandal and Koukoumidis are analogous art directed toward data query  and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teachings of Mandal and Koukoumidis according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to  provide an effective solution for addressing the technical challenge of integrating different information perspectives to generate a multi perspective response.( Koukoumidis par [0069])
 	As to claim 2, Mandal and Koukoumidis teach the computer-implemented method of claim 1, wherein the component structural entities include a first object defined at runtime.(Mandal par [0064] teaches one or more named entities  may be extracted ) 	As to claim 3, Mandal and Koukoumidis teach the computer-implemented method of claim 2, wherein there exist one or more relationships defined at runtime between the first object defined at runtime and a second object defined at runtime.( (Mandal par [0064] teaches one or more named entities  may be extracted ) 	As to claim 4, Mandal and Koukoumidis teach the computer-implemented method of claim 2, wherein the component structural entities include a second object defined before runtime, and there exist one or more relationships defined at runtime between the first object defined at runtime and the second object defined before runtime.(Mandal par [0064] teaches one or more named entities  may be extracted by identifying a match between the users interactions and a list of predetermined named entities ( which the examiner interprets as defined before runtime)) 	As to claim 5, Mandal and Koukoumidis teach the computer-implemented method of claim 1, wherein the component structural entities include an intent of the user input query (Mandal par [0031] teaches upon receiving the user interactions, the response generation system may extract one or more intents and the associated one or more named entities), and further comprising selecting a process for constructing and executing the data query based on the intent. (Koukoumidis  par [0069] teaches determining dialog intents associated with a user query and selecting agents accordingly) 	As to claim 7, Mandal and Koukoumidis teach the computer-implemented method of claim 1, wherein the construction of the data query further comprises deriving dynamic parameters for one or more of the operators, fields, and values of the data query from the component structural entities. (Mandal par [0030] teaches one or more intents may present a list of attributes associated with one or more intents such as numeric values, time frames, name of location)  	As to claim 8, Mandal and Koukoumidis teach the computer-implemented method of claim 1, wherein the data query results include multiple options, further comprising dynamically creating a conversational input pick one menu for the specific multiple options.(Mandal par [0033] teaches generating one or more adaptive responses)

	Claims 10,11,12 and 15-16 merely recite a non-transitory computer readable medium storing computer executable instructions that, when executed by a processor, performs the method of claims 1,3,4  and 7-8 respectively. Accordingly, Mandal and Koukoumidis teach every limitation of claims  10,11,12 and 15-16 as indicates in the above rejection of claims 1,3,4  and 7-8 respectively.

 	Claim 19 merely recite a computing system to perform the method of claim 1. Accordingly, Mandal and Koukoumidis teach every limitation of claim 19 as indicates in the above rejection of claim 1 .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mandal, Koukoumidis  and further in view of Greenberg et al.( US Patent Application Publication 2016/0350730 A1, hereinafter “Greenberg”)
	
 	As to claim 6, Mandal and Koukoumidis teach the computer-implemented method of claim 1 but fail to teach further comprising dynamically generating a card for presentation by the user interface from the data query results.
 	However, Greenberg teaches dynamically generating a card for presentation by the user interface.(Greenberg par [0107] teaches cards are like containers for holding and distributing media content)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mandal and Koukoumidis  with teachings of Greenberg to arrive at the claimed invention. One would have been motivated to make such combination to provide information that can be easily consumed within a user interface experience by swipe navigation from card-to-card.(Greenberg par [0107])
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal, Koukoumidis  and further in view of Caruntu.( US Patent Application Publication 2012/0323951 A1, hereinafter “Caruntu”)

	As to claim 9, Mandal and Koukoumidis teach the computer-implemented method of claim 1 but fail to teach further comprising:  determining a confidence level as to whether the data query can be satisfied by one or more saved searches; and where the confidence level does not exceed a confidence threshold, dynamically creating a conversational input "did you mean" menu for the specific one or more saved searches.
 	However, Caruntu teaches determining a confidence level as to whether the data query can be satisfied by one or more saved searches; and where the confidence level does not exceed a confidence threshold, dynamically creating a conversational input "did you mean" menu for the specific one or more saved searches.(Caruntu par [0060] teaches modifying user interface to display “did you mean” section that lists the alternate values determined during the process)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mandal and Koukoumidis with teachings of Caruntu to arrive at the claimed invention. One would have been motivated to make such combination to  provide contextual based searches for content related to a contextual parameter without the need of sensors, large amount of search history, and/or processing power.(Caruntu par [0002])
 	
 	As to claim 17, see the above rejection of claim 1.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal, Koukoumidis  and further in view of  Kochura.(US Patent Application Publication 2020/0328990 A1, hereinafter “Kochura”)
 	As to claim 13, Mandal and Koukoumidis teach the non-transitory computer readable medium of claim 10 but fail to teach wherein the instructions further cause the computer to automatically launch a device action based on the data query results.
 	However, Kochura teaches wherein the instructions further cause the computer to automatically launch a device action based on the data query results.(Kochura [0039] teaches when the system detects the matching event is an event with conditions matching current conditions, the system creates a chat instance. Kochura par [0048] teaches the system sends message to the user)
  	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mandal and Koukoumidis  with teachings of Kochura to arrive at the claimed invention. One would have been motivated to make such combination to create chat triggering event and automatically initiate future chatbot session.(Kochura par [0093])
 	As to claim 14, Mandal ,  Koukoumidis and Kochura teach non-transitory computer readable medium of claim 13, wherein the device action is one of: (i) generating an email addressed to a contact included in the data query results; (ii) generating a text message addressed to a contact included in the data query results; (iii) initiating a telephone call to a contact included in the data query results; or (iv) initiate a scanning operation for association with a contact included in the data query results.( Kochura par [0048] teaches the system sends message to the user)

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal, Koukoumidis  and further in view of Taylor et al.(US Patent Application Publication 2020/0382449 A1, hereinafter “Taylor”)
	As to claim 18, Mandal and Koukoumidis teach non-transitory computer readable medium of claim 10  but fail to teach wherein the instructions further cause the computer to: review the current contextual state to determine that ambiguous information can be resolved by reference to the context; and resolve the ambiguous information based on the context to generate non-ambiguous information.
 	However, Taylor teaches review the current contextual state to determine that ambiguous information can be resolved by reference to the context; and resolve the ambiguous information based on the context to generate non-ambiguous information.(Taylor par [0045] teaches the natural language processor interprets a particular utterance based not only on the information in it, but also on context  information from previous utterances )
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mandal and Koukoumidis  with teachings of Taylor to arrive at the claimed invention. One would have been motivated to make such combination to  enhance operation of the chat bot system and to increase  the accuracy  with which a natural language interface is implemented.(Taylor par [0045])

 	As to claim 20, see the above rejection of claim 18.
Conclusion 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175